DETAILED ACTION
1.          Claims 1, 2, 4, 6, 8, 9, 11, 12, 17, 19, 21-26, 28, and 29 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

Claim Rejections - 35 USC § 103
3.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.         Claims 1, 2, 4, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/0379489 A1 to Hwang et al. (hereinafter “Hwang”), claiming benefit to and fully-supported by provisionally-filed application No. 62/486987, filed April 17, 2017 in view of United States Patent Application Publication 2020/0366420 A1 to Gou et al. (hereinafter “Gou”).
            Regarding Claim 1, Hwang discloses a method performed by a wireless transmit/receive unit (WTRU) (Hwang: [0129] – user equipment (UE) receives TB information.), the method comprising: 
     receiving, by the WTRU: (1) information associated with transmitting compressed hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback (Hwang: [0085-0087] – corresponds to receiving HARQ-ACK timing. See also [0112-0132] – any number of bits that are coded/encoded, and when received are decoded, suggests “compression”.) associated with a plurality of transmit blocks (TBs), each including a plurality of code block groups (CBGs) (Hwang: [0131-0133] – describes encoding (compressing) HARQ-ACK signals (HARQ is a feedback signal) that is associated with a TB including a CBG.), and (2) one or more TBs of the plurality of TBs (Hwang: [0131-0133] – describes encoding (compressing) HARQ-ACK signals (HARQ is a feedback signal) that is associated with a TB including a CBG. See also [0129] – “As illustrated in FIG. 10, if the UE receives a plurality of TBs (S1001), the UE may transmit HARQ-ACK signals for all of the TBs (S1003). HARQ-ACK signals for CBs or CBGs included in a TB in which a NACK signal is generated among the plural TBs may be retransmitted (S1005).”); 
     determining, by the WTRU, a countdown downlink assignment index (CD_DAI) associated with the plurality of TBs (Hwang: [0106-0113] – corresponds to determining the total DAI that is received, the total DAI including the number of CBGs, the CBG being defined by the TB size.); and 
     generating, by the WTRU, compressed HARQ-ACK feedback information by compressing HARQ-ACK feedback bits associated with the plurality of TBs based on the information associated with the compressed HARQ-ACK feedback (Hwang: [0131-0133] – describes encoding (compressing) HARQ-ACK signals (HARQ is a feedback signal) that is associated with a TB including a CBG. See also [0129] which suggests at least a plurality of TBs.); and 
     transmitting the compressed HARQ-ACK feedback information (Hwang: at least by the disclosure at [0131] wherein HARQ-ACK is transmitted on a PUCCH resource.).
            Although Hwang discloses determining successful reception of a HARQ-ACK as transmitted by a user equipment (UE) through a cyclic-redundancy check (CRC; Hwang: [0168]), Hwang does not expressly disclose wherein a respective TB, of the plurality of TBs, is valid if at least one CBG, of the plurality of CBGs, of the respective TB is correctly decoded, and wherein the compressed HARQ-ACK feedback information includes: (1) a CBG HARQ-ACK bitmap that indicates, for each of the plurality of CBGs, whether a respective CBG is correctly decoded in each of the valid TBs, and (2) a TB HARQ-ACK bitmap that indicates, for each of the plurality of TBs, whether a respective TB is correctly decoded.
            However, this feature cannot be considered new or novel in the presence of Guo. Guo is similarly concerned with “the field of communications and, in particular, relates to data acknowledgement information generation and feedback method and device, and data acknowledgement information receiving method and device” (Guo: [0002]). Guo discloses a respective TB, of the plurality of TBs, is valid if at least one CBG, of the plurality of CBGs, of the respective TB is correctly decoded (Guo: [0329] – “It is assumed that when the UE decodes the TB, part of the CBGs is not decoded correctly. Correctly decoding of a CBG means that all CBs contained in the CBG are decoded correctly, such as, a cyclic redundancy check (CRC) check is passed, for example, third and fourth CBGs are not decoded correctly, and first and second CBGs are decoded correctly, at this time, the UE feeds back “1100”, 1 indicates an ACK, and 0 indicates an NACK.”), and wherein the compressed HARQ-ACK feedback information includes: (1) a CBG HARQ-ACK bitmap that indicates, for each of the plurality of CBGs, whether a respective CBG is correctly decoded in each of the valid TBs (Guo: [0329-0330] – examples include for a 4-bit CBG HARQ-ACK, when one or more CBGs of a TB are incorrectly decoded, base station sends a HARK-ACK bitmap of the CBG in retransmission.), and (2) a TB HARQ-ACK bitmap that indicates, for each of the plurality of TBs, whether a respective TB is correctly decoded (Guo: [0078-0081] – corresponds to a plurality of bits fedback to the base station such that the base station identifies a whole TB has to be retransmitted. See also [0088] and [0330] – “Therefore, the UE feeds back CBG level HARQ-ACK bits according to the number of actually scheduled CBGs, such as a 3-bit HARQ-ACK, and this 3-bit HARQ-ACK is fed back. According to the HARQ-ACK feedback received by the base station, the base station will find that there is a 3-bit HARQ-ACK at this time through detection by itself, after the UE combines the previous CBG decoding result with the current CBG decoding result, it may be concluded that the feedback information is “111” (it is assumed the second, third and fourth CBGs transmitted current time are correctly decoded and the TB is correctly decoded)”. This example suggests that when a sequence of bits is received at a base station, the base station interprets said sequence as a successful reception of a whole TB, and thus a TB HARQ-ACK bitmap that indicates, for each of the plurality of TBs, whether a respective TB is correctly decoded.).
            It would have been obvious to one of ordinary skill in the art at the time of invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the method for generating HARQ-ACK of Hwang in view of the bit mappings of CBG and TB of the HARQ-ACK feedback to include bit maps that determine validity of transport blocks for the reasons of removing overhead due to retransmission of transport blocks.
            Regarding Claim 2, the combination of Hwang and Guo discloses the method of claim 1, wherein Hwang further discloses the information associated with transmitting compressed HARQ-ACK feedback includes any of:
     (1) a maximum number of CBGs per TB (Hwang: [0094] – corresponds to a preset maximum number of CBGs per TB. See also [0133].); and/or
     (2) downlink control information (DCI) indicating an initial CD_DAI, the initial CD_DAI indicating a number of the plurality of TBs used to generate the compressed HARQ-ACK feedback information (Hwang: [0110-0113] – corresponds to DAI in DCI that allows a receiver to determine the TB or TBs being scheduled, wherein TB is used to generate HARQ-ACK feedback.), and 
     wherein the plurality of TBs include information indicating any of:
          (1) a number of the plurality of CBGs (Hwang: [0094] – corresponds to a preset maximum number of CBGs per TB. See also [0133].);
          (2) the CD_DAI associated with the plurality of TBs (Hwang: [0106-0113] – corresponds to determining the total DAI that is received, the total DAI including the number of CBGs, the CBG being defined by the TB size.); and/or
          (3) a HARQ-ACK group index.
            Regarding Claim 4, the combination of Hwang and Guo discloses the method of claim 1, wherein Guo further discloses the compressed HARQ-ACK feedback information further includes any of:
     (3) a TB valid bitmap (Guo: [0078-0081] – corresponds to a plurality of bits fedback to the base station such that the base station identifies a whole TB has to be retransmitted. See also [0088] and [0330] – “Therefore, the UE feeds back CBG level HARQ-ACK bits according to the number of actually scheduled CBGs, such as a 3-bit HARQ-ACK, and this 3-bit HARQ-ACK is fed back. According to the HARQ-ACK feedback received by the base station, the base station will find that there is a 3-bit HARQ-ACK at this time through detection by itself, after the UE combines the previous CBG decoding result with the current CBG decoding result, it may be concluded that the feedback information is “111” (it is assumed the second, third and fourth CBGs transmitted current time are correctly decoded and the TB is correctly decoded)”. This example suggests that when a sequence of bits (encoded/coded, and thus compressed) is received at a base station, the base station interprets said sequence as a successful reception of a whole TB, and thus a TB HARQ-ACK bitmap that indicates, for each of the plurality of TBs, whether a respective TB is correctly decoded.); and/or
     (4) a HARQ-ACK group index, and
     wherein the TB valid bitmap indicates, for the plurality of TBs, whether a respective TB is valid (Guo: [0078-0081] – corresponds to a plurality of bits fedback to the base station such that the base station identifies a whole TB has to be retransmitted. See also [0088] and [0330] – “Therefore, the UE feeds back CBG level HARQ-ACK bits according to the number of actually scheduled CBGs, such as a 3-bit HARQ-ACK, and this 3-bit HARQ-ACK is fed back. According to the HARQ-ACK feedback received by the base station, the base station will find that there is a 3-bit HARQ-ACK at this time through detection by itself, after the UE combines the previous CBG decoding result with the current CBG decoding result, it may be concluded that the feedback information is “111” (it is assumed the second, third and fourth CBGs transmitted current time are correctly decoded and the TB is correctly decoded)”. This example suggests that when a sequence of bits is received at a base station, the base station interprets said sequence as a successful reception of a whole TB, and thus a TB HARQ-ACK bitmap that indicates, for each of the plurality of TBs, whether a respective TB is correctly decoded.).
            It would have been obvious to one of ordinary skill in the art at the time of invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the method for generating HARQ-ACK of Hwang in view of the bit mappings of CBG and TB of the HARQ-ACK feedback to include bit maps that determine validity of transport blocks for the reasons of removing overhead due to retransmission of transport blocks.      
  
            Claims 17, 19, and 21, directed to a product embodiment of claims 1, 2, and 4, recite similar features as claims 1, 2, and 4, respectively, and are therefore rejected upon the same grounds as claims 1, 2, and 4. Please see above rejections of claims 1, 2, and 4. Hwang further discloses the wireless transceiver unit comprising at least a processor, receiver, and transmitter in at least Figure 11 with corresponding description in [0036] and [0217-0219].
	
Allowable Subject Matter
8.         Claims 6, 8, 9, 11-14, 22-26, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 2, 2022